DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 8/26/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 34-43 stand rejected. Claims 1-33 and 44-53 are cancelled. Claims 34-43 are pending.

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. Applicant argues Eckman does not disclose the barrier of claim 34. The Examiner respectfully disagrees.
Claim 34 indicates the cartridge comprises two components 1) a membrane element and 2) a sealing element. The claim further defines the membrane element to contain four other subcomponents of a) hollow-fibre membranes or flat sheet membranes, b) a front closure, c) a rear closure, and d) a barrier that is arranged around the membranes in the region between said front closure and said rear closure. 
Eckman discloses the pressure vessel 62 is around the membranes, and has walls that extend between the region between the rear and front closure (end caps 28/29). As such, Eckman is seen to have meet the broadest reasonable interpretation of the claim language. Additionally, the claim mapping to Eckman further discloses an alternative citation, where the tubesheets 30/31 are located at the ends of the hollow fibers (C10L24-28) (i.e. the tubesheets are located between the front and rear closure and are arranged around the membranes).

Applicant further argues on Pg 11 that “the combined cited references do not disclose the carrier element of claim 34”, and further points out that the anti-telescoping plate in Fujiwara is connected via the permeate collection tube to the fluid separation element and is not fixed to the front closure or and/or to the rear closure of the membrane element. The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Fujiwara is cited for utilizing sealing rings and are located on the periphery of the plates, where the plates are located on both ends of the fluid separation element 9 (Fujiwara C10L22-29; Fig. 2-4). Additional prior art, Tang, is also utilized to indicate end caps 14 (which are located on the ends of the filter element) with lock rings 18, mate with the end caps to capture opposite ends of the filter element 22 (Tang C2L32-38; Fig. 1-3; filter cartridge 10 contains end caps 14 that are located on both ends of the filter element 22. C4L15-24; lock rings 18 and end caps 14 are fusible with each other and can flow into and/or through the material of the filter element 22 to a degree sufficient to completely seal the joint between the lock rings 18 and the end caps 14). 
Thus, the combination of having the construction of a carrier element of bearing the sealing mechanism is seen to be disclosed by Fujiwara, while being fixed to the front closure and/or the rear closure of the membrane element is seen to be disclosed by Tang. The combination of Eckman, Fujiwara, and Tang altogether is seen to disclose the claim limitation of [a carrier element which bears the seal and which is reversibly fixed to the front closure and/or to the rear closure of the membrane element], as set forth in the 103 combination below.
Applicant further indicates that the revised wording of claim 34 helps differentiate Fujiwara somewhat more clearly on Pg11Pr3. The Examiner respectfully disagrees. The Examiner notes that Oxford dictionary defines fixed as - fastened securely in position. Therefore, the combination of Eckman, Fujiwara, and Tang suggests the plain definition of fixed, as the ends are securely fastened in position.

Applicant further argues on Pg13-14 that “The combination of Eckman and Fujiwara does not disclose the invention claimed” and further argues that one of ordinary skill in the art would not have any motivation to “use the anti-telescoping plate (10) of Fujiwara in addition to the closure of Eckman since they serve the same purpose).”, and on Pg13-16 that there is no motivation to combine the references. The Examiner respectfully disagrees.
The Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Additionally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Eckman suggests that providing a separation apparatus with shaped end caps that can be simplified for any number of cartridges in assembly helps reduce the cost of the separation apparatuses (Eckman C13L1-12). Fujiwara is cited for utilizing sealing rings and are located on the periphery of the plates, where the plates are located on both ends of the fluid separation element 9 (Fujiwara C10L22-29; Fig. 2-4). Additional prior art, Tang, is also utilized to indicate end caps 14 (which are located on the ends of the filter element) with lock rings 18, mate with the end caps to capture opposite ends of the filter element 22 (Tang C2L32-38; Fig. 1-3; filter cartridge 10 contains end caps 14 that are located on both ends of the filter element 22. C4L15-24; lock rings 18 and end caps 14 are fusible with each other and can flow into and/or through the material of the filter element 22 to a degree sufficient to completely seal the joint between the lock rings 18 and the end caps 14). 
Thus, the combination of Eckman, Fujiwara, and Tang is seen to suggest the claimed invention as set forth in the 103 combination below, since Eckman discloses the cost of the separation apparatuses can be reduced by utilizing less multiple pressure vessels and racks to hold a multitude of fluid separation apparatuses. 

Applicant’s arguments, see Arguments/Remarks, filed 7/12/2022, with respect to 112b rejections have been fully considered and are persuasive.  The 112b rejections of claims 35, and 41 has been withdrawn. 
Applicant further argues the 112b rejection of claim 38, and has amended the claims in attempt to overcome the rejection. The Examiner respectfully disagrees that the amendment has overcome the rejection, and has provided a suggestion in the 112b claim rejection section below.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 38 recites “a barrier according to claim 34 which is impermeable”. it is unclear how the barrier is different from the barrier of claim 34. The Examiner suggests the claim to recite “the barrier which is impermeable”.
Dependent claims not recited above are rejected for their dependency on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-41 and are rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 5,470,469) in view of Fujiwara et al. (US6,224,767; hereinafter “Fujiwara”) and Tang et al. (US5,336,405; hereinafter “Tang”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 34-41; Eckman discloses a cartridge for separating a fluid mixture (Eckman Fig. 2; C1L6-7; fluid separation cartridge), said cartridge comprising
a membrane element and a sealing element (Eckman C6L66-67; Fig. 2; hollow fibers 20. C8L37-40; seal 47); 
wherein the membrane element comprises:
hollow-fibre membranes or flat-sheet membranes having a front end and a rear end at opposite sides (Eckman C6L66-67; Fig. 1; hollow fibers 20 have two ends which may be either the front or end);
a front closure at said front end (Eckman C10L34; one of the two end caps 28/29);
a rear closure at said rear end (Eckman C10L34; the other of the two end caps 28/29); and
a barrier which is impermeable to the fluid mixture to be separated and is arranged around the membranes in the region between said front closure and said rear closure (Eckman Fig. 2-3; C10L65-66; single pressure vessel 62 is on the outside of the hollow fibers 20, and between both ends of the end caps. Alternatively, C10L24-28; tubesheets 30 and 31 located at the ends of the hollow fibers);
and wherein the sealing element is an independent element of the cartridge, separate from the membrane element (Eckman Fig. 2-3; C8L47-55; seal 47 prevents leaks between different compartments of the cartridge, and is separate from the hollow fibers 20), and comprises two parts, of which: one part is a seal which, after installation of the cartridge into a module housing of a fluid separation module, tightly adjoins the inner wall of the module housing (Eckman Fig. 2-3; C8L37-56; when the cartridge is installed into the pressure vessel, the seals are forced against the wall, which seals the inner chamber 60 so that feed fluid does not leak and mix with the residue.).
Eckman does not disclose a further part is a carrier element which bears the seal and which is reversibly fixed to the front closure and/or to the rear closure of the membrane element. 
However, Eckman further indicates that providing a separation apparatus with shaped end caps that can be simplified for any number of cartridges in assembly helps reduce the cost of the separation apparatuses (Eckman C13L1-12).
Fujiwara relates to the prior art by disclosing a fluid separation assembly having a membrane unit that is placed inside a fluid separation element (Fujiwara abstract, C6L40-58; membrane unit 7 including a separation membrane 4, that is inside a fluid separation element 9), having seal rings 28 provided on the periphery of the plates 10 in a groove 27 that allows the seal rings to come into contact with the inner surface of pressure vessel 15. Furthermore, the plates are located on both ends of the fluid separation element 9 (Fujiwara C10L22-29; Fig. 2-4). 
Tang relates to the prior art by disclosing a filter cartridge for fluids (Tang abstract, C1L5-8), and further indicates that the filter cartridge contains two end caps with two lock rings which mate with the end caps to capture opposite ends of the filter element 22 therebetween (Tang C2L32-38; Fig. 1-3; filter cartridge 10 contains end caps 14 that are located on both ends of the filter element 22).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Eckman’s tubular shape filter with Fujiwara’s fluid separation element in a collection tube having sealing rings provided on the periphery and comes into contact with the inner surface of the separation assembly, and Tang’s explicit indication of using similar end caps on both ends of a tube; since Eckman indicates that providing a separation apparatus with shaped end caps that can be simplified for any number of cartridges in assembly helps reduce the cost of the separation apparatuses (Eckman C13L1-12). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 35: The cartridge of claim 34, wherein the sealing element consists of two parts, of which: one part is a seal which, after installation of the cartridge into a module housing of a fluid separation module, tightly adjoins the inner wall of the module housing (Eckman Fig. 2-3; C8L37-56; when the cartridge is installed into the pressure vessel, the seals are forced against the wall, which seals the inner chamber 60 so that feed fluid does not leak and mix with the residue.), and a further part is a carrier element which bears the seal and which is reversibly attached to the front closure or to the back closure of the membrane element (See combination supra of claim 34).
Claim 36: The cartridge of claim 34, wherein the membrane element comprises: a permeate collecting tube which consists of one or more segments and has a front end and a rear end (Eckman Fig. 1-3; C6L59-67; permeate fluid enters through the permeate tube in the center. The tubing has a front and rear end, where the fluid enters and exits from), 
at least one bundle of hollow-fibre membranes which has a front end and a rear end and is arranged around the permeate collecting tube, the permeate collecting tube or all segments of the permeate collecting tube having one or more orifices or pores between said bundle front end and said bundle rear end (Eckman Fig. 1-3; C6L66-C7L2; hollow fibers 20 are around the permeate center tube), 
a first casted section at said bundle front end and said permeate collecting tube front end and a second casted section at said bundle rear end and said permeate collecting tube rear end, the cores of the hollow-fibre membranes being open at least at said bundle front end, at least one fluid entry orifice into the membrane element or fluid exit orifice out of the membrane element in the front closure, and at least one fluid entry orifice into the membrane element or fluid exit orifice out of the membrane element in the rear closure (Eckman Fig. 1-3; C6L66-C7L6, C10L51-C11L37; hollow fibers 20 are around the permeate center tube. The hollow fibers allow the feed fluid F to pass through and enter the permeate tube through orifices at the end of the hollow fibers. Furthermore, the fluid enters and exits the front and rear of the permeate channel.). 
Claim 37: The cartridge of claim 36, wherein: a) the fluid mixture is a gas mixture (Eckman C13L28-34; fluid separation apparatus may be used in gas permeation); b) the seal of the sealing element is an O ring or another seal that acts by continually adjoining the inner wall of the module housing (Eckman C8L37-50; seal 47 may be o-rings); and c) the cores of the hollow-fibre membranes are open at said bundle front end and said bundle rear end (Eckman C4L35-55; bundle of hollow fiber membranes. C5L14-35; permeate flows through the bores of the hollow fibers. The bores are further located along the length of the hollow fibers, thus allowing fluid to enter from the front and rear sides).
Claim 38: The cartridge of claim 34, wherein the membrane element
comprises: a permeate collecting tube which consists of one or more segments and has a front end and a rear end (Eckman Fig. 1-3; C6L59-67; permeate fluid enters through the permeate tube in the center. The tubing has a front and rear end, where the fluid enters and exits from);
at least one bundle of the hollow-fibre membranes of claim 34 wherein the membranes have a front end and a rear end and are arranged around the permeate collecting tube, or all segments of the permeate collecting tube and configured in the region between said bundle front end and said bundle rear end so as to be impermeable to the fluid mixture to be separated (Eckman Fig. 1-3; C6L66-C7L2; hollow fibers 20 are around the permeate center tube);
a first casted section at said bundle front end and said permeate collecting tube front end and a second casted section at said bundle rear end and said permeate collecting tube rear end, the hollow fibres at said bundle front end in said first casted section being enclosed in such a way that the cores of the hollow-fibre membranes are open and the hollow fibres at said bundle rear end in said second casted section being enclosed in such a way that they are closed (Eckman Fig. 1-3; C6L66-C7L6, C10L51-C11L37; hollow fibers 20 are around the permeate center tube. The hollow fibers allow the feed fluid F to pass through and enter the permeate tube through orifices at the end of the hollow fibers. C7L17-18; other end of the bundle is sealed with epoxy 32, i.e. Fig. 1; the rear end of the fiber bundle is sealed with epoxy, while the front end is open for permeate to flow through);
a barrier according to claim 34 which is impermeable to the fluid mixture to be separated and surrounds the arrangement composed of the permeate collecting tube and the hollow-fibre membranes in the region between said first casted section and said second casted section (Eckman Fig. 2-3; C10L65-66; single pressure vessel 62 is on the outside of the hollow fibers 20, and between both ends of the end caps), the impermeable barrier having one or more fluid entry orifice(s) or gap(s) to an interspace between the impermeable barrier and the permeate collecting tube in the first third of the distance between said first casted section and said second casted section, the distance being based on the longitudinal axis of the cartridge (Eckman Fig. 1-3; C3L45-50, C6L66-C7L2; hollow fibers 20 are around the permeate center tube. Additionally, the membrane has pores along the length of the membrane that allows the fluid to pass);
a front end cap, as said front closure, placed onto the first casted section and configured in such a way that a front end cap cavity is formed between an outer end face of said first casted section where the permeate flows out of the hollowfiber cores and an inner surface of the front end cap (Eckman C10L34; one of the two end caps 28/29. The fluid enters through the end cap on the right, and permeates through the hollow fiber membrane);
permeate exit orifices in the permeate collecting tube or in a segment of the permeate collecting tube in the region of the front end cap cavity, such that there is fluid communication between the front end cap cavity and the interior of the permeate collecting tube (Eckman C10L34; the other of the two end caps 28/29. C6L66-C7L6, C10L51-C11L37; hollow fibers 20 are around the permeate center tube. The hollow fibers allow the feed fluid F to pass through and enter the permeate tube through orifices at the end of the hollow fibers. Furthermore, the fluid enters and exits the front and rear of the permeate channel.);
at least one exit orifice for retentate in the last quarter of the distance between said first casted section and said second casted section or embedded into said second casted section (Eckman Fig. 2-3; C6L60-65; the retentate exits out of the sides of the hollow fiber membrane 20);
optionally a rear end cap, placed onto the second casted section, with said rear end cap or said second casted section forming the rear closure, said rear end cap having at least one exit orifice for retentate.
Claim 39: The cartridge of claim 38, wherein the barrier which is impermeable to the fluid mixture to be separated has one or more fluid entry orifice(s) or gap(s) to an interspace between the impermeable barrier and the permeate collecting tube at a distance of 0 to 10 cm behind an inner end face of the first casted section, the distance being based on the longitudinal axis of the cartridge (Eckman Fig. 2-3; the fluid inlet is near the end cap 29. It appears there is no gap (i.e. 0) between the permeate discharge pipe 40 and the hollow fibers 20. Alternatively, C10L24-28; the tubesheets 30 and 31 are located at both ends of the hollow fibers (i.e. appears to have 0 distance)).
Claim 40: The cartridge of claim 39, wherein the impermeable barrier consists of a film, a hose, a tube, a tape or a glass fabric blended in with an epoxy resin fixed to the membrane element by a method selected from the group consisting of: shrinking, casting into a first casted section, casting into a second casted section, fixing with external aids, welding, adhesive bonding, and combinations thereof (Eckman Fig. 2-3; C10L24-28; tubesheets 30 and 31 are sealed (i.e. adhered) with epoxy 34).
Claim 41: The cartridge of claim 34, further comprising a permeate collecting tube which consists of several segments connected to one another within a membrane element by a connection selected from the group consisting of: a screw connection, a flange connection, a plug-in connection, a bayonet closure, and an adhesive bonding. (Eckman C7L45-55, C9L3-8; Fig. 1-3; permeate discharge tube 40 has suitable sections 41 and 42; and are both in fluid communication with each other when placed together. The assembly allows the multiple cartridges by simply inserting section 41 in between the facing ends of another cartridge so as to effect fluid communication between the permeate discharge tube of the first and second cartridge (i.e. plug-in connection to one another)).

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 5,470,469), Fujiwara et al. (US6,224,767; hereinafter “Fujiwara”), and Tang et al. (US5,336,405; hereinafter “Tang”) as applied to claim 34 above, and further in view of Bikson et al. (US8,747,980; hereinafter “Bikson”) and Lehmann (US2007/0244212).
Applicant’s claims are directed towards an apparatus.
Regarding claims 42-43; the combination of Eckman, Fujiwara, and Tang discloses the cartridge of claim 34 (See combination supra). The combination does not disclose the hollow-fibre membranes consisting of polyimides.
However, the combination does indicate that the flow rate and purity of the permeate removed is a function of the properties of the hollow fiber (Eckman C9L57-60), and that the materials of constructions may be chosen to resist high temperatures (Eckman C8L23-24).
Bikson relates to the prior art by disclosing hollow fiber separation device for the separation of fluids (Bikson abstract; C1L26-41), and indicates that hollow fibers can be constructed from polymeric materials that include both engineering and commodity polymers. The polymers can be high performance chemically inert polymers (such as perfluoropolymers and polyimides), as they are preferred for high temperature operations (Bikson C6L58-C7L11).
Lehmann relates to the prior art by disclosing a modification of perfluoroplastics (Lehmann abstract), and further indicates a method of modifying the PTFE (i.e. perfluoroplastic) by mixing at least toluene diisocyante with 3,3’,4,4’-benzophenonetetracaboxylic acid dianhydride (Lehmann Pr. 147). The solution was heated, degassed, and the solid product was separated. The PTFE polyimide product was pressed and exhibited very low friction coefficients (comparable to pure PTFE), and very high dimensional stability under heat and wear resistance (e.g. has a high heat resistance) (Lehmann Pr. 147-149; Example 18, 16, 15).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s hollow fiber filtration system with Bikson’s utilization of a polyimide hollow fiber, and Lehmann’s methodology of mixing at least toluene diisocyante with 3,3’,4,4’-benzophenonetetracaboxylic acid dianhydride (Lehmann Pr. 147), in order to produce a hollow fiber membrane made of polyimide with very high dimensional stability under heat and wear resistance. Since the combination indicates that the desired materials of construction is chosen to resist high temperatures, and that the flow rate and purity of the permeate removed is a function of the properties of the hollow fiber (Eckman C9L57-60), while Bikson indicates that polyimides are preferred for high temperature operations (Bikson C6L58-C7L11).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 43: The cartridge of claim 42, wherein the polyimides are obtainable by reaction of at least one dianhydride selected from the group consisting of: 3,4,3 ',4' -benzophenone-tetracarboxylic dianhydride, 1,2,4,5-benzenetetracarboxylic dianhydride, 3,4,3 ',4' -biphenyltetracarboxylic dianhydride, oxydiphthalic dianhydride, sulphonyldiphthalic dianhydride and 1, 1, 1,3,3,3-hexafluoro-2,2-propylidenediphthalic dianhydride, and at least one diisocyanate selected from the group consisting of toluene 2,4-diisocyanate, toluene 2,6-diisocyanate, 4,4' -methylenediphenyl diisocyanate, 2,4,6-trimethyl-l,3-phenylene diisocyanate and 2,3,5,6-tetramethyl-l,4-phenylene diisocyanate (Lehmann Pr. 147-149; Example 18, 16, 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Additionally cited documents are considered of interest in the art of sealing modules and modules configurations that fits in the currently claimed embodiment.  
Reference 2017/0282131 discloses hollow fiber modules wrapped in an impermeable material.  
Reference US 7,160,455 discloses modules with impermeable walls around the module; and reference 9,943,807 discloses a housing including a sealing plate with a sealing element joining tightly the housing.
Penderson (2009/0277826) – hollow fibre membrane module with screws holding down the ends
Visser (2016/0151744) – membrane cartridge system with endcaps that contain screws
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779    

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779